                 Case 2:21-cv-00034-RSL Document 7 Filed 02/05/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8 RONALD G. BROWN, et al.,                                  No. 2:21-cv-00034-RSL
                                                             (appeal from Bankr. Adv. Proc.
 9                              Plaintiffs,                  No. 20-01012-MLB and
                                                             20-01013-MLB)
10          v.
                                                             ORDER STAYING
11 DEUTCHE BANK NATIONAL                                     BANKRUPTCY APPEAL
   TRUST COMPANY,                                            DEADLINES
12
                    Defendant.
13

14          This order is entered on the motion of Ronald G. Brown, as the chapter 7 trustee for

15 debtor Pakie Vincent Plastino; James Rigby, as the chapter 7 trustee for debtor Debra Wilson;

16 and Deutsche Bank National Trust Company to stay all further deadlines in this appeal.

17          The Court, having reviewed the foregoing stipulated joint motion, and the file, and being

18 fully informed, now, therefore, finds good cause to stay the appeal to allow the parties to settle.

19 The parties are ordered to file, on or before August 5, 2021, a request to dismiss the appeal, a

20 request to extend the stay, or a request to lift the stay if they are unable to complete their

21 settlement.

22          IT IS SO ORDERED.
            Dated this 5th day of February, 2021.
23

24
                                                    Robert S. Lasnik
25                                                  United States District Judge

26

27

     STIPULATED JOINT MOTION TO STAY BANKRUPTCY APPEAL DEADLINES Davis Wright Tremaine LLP
                                                                         L AW O FFICE S
     (2:21-cv-00034-RSL) - 1                                       920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
